        Case 3:17-cv-03511-WHO Document 176-3 Filed 04/19/19 Page 1 of 2



 1   Mark Allen Kleiman (SBN 115919)
 2   Law Office of Mark Allen Kleiman
     2907 Stanford Avenue
 3   Venice, CA 90292
 4
     Telephone: (310) 306-8094
     Facsimile: (310) 306-8491
 5   Email: mkleiman@quitam.org
 6   Ben Gharagozli (SBN 272302)
 7
     Law Offices of Ben Gharagozli
     2907 Stanford Avenue
 8   Marina Del Rey, CA 90292
 9
     Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
10   Email: ben.gharagozli@gmail.com
11   Attorneys for RABAB ABDULHADI
12                              UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14    JACOB MANDEL, CHARLES VOLK,            )          Case No.: 3:17-CV-03511-WHO
      LIAM KERN, SHACHAR BEN-DAVID,          )
15
      MICHAELA GERSHON, MASHA                )          DECLARATION OF COLLEEN
16    MERKULOVA, and STEPHANIE               )          FLYNN IN SUPPORT OF
      ROSEKIND,                              )          DEFENDANT, RABAB ABDULHADI’S
17
                      Plaintiffs,            )          MOTION FOR SANCTIONS
18                     v.                    )          PURSUANT TO 28 U.S.C. § 1927 AND
19    BOARD OF TRUSTEES of the               )          THE COURT’S “INHERENT
      CALIFORNIA STATE UNIVERSITY,           )          AUTHORITY”
20    SAN FRANCISCO STATE UNIVERSITY, )
      RABAB ABDULHADI,                       )          Date: May 29, 2019
21
      in her individual capacity, and LESLIE )          Time: 2:00 p.m.
22    WONG, MARY ANN BEGLEY, LUOLUO )                   Location: Courtroom 2, 17th Floor
      HONG, LAWRENCE BIRELLO,                )          Judge: William H. Orrick
23    REGINALD PARSON, OSVALDO DEL )                    Original Action Filed: June 19, 2017
24
      VALLE, KENNETH MONTEIRO, BIRAN )                  Judgment Entered: October 29, 2018
      STUART, and MARK JARAMILA, in their )             Appeal Dismissed: March 29, 2019
25    official and individual capacities,
                                             )          Remand to District Court: April 8, 2019
26                    Defendants.            )
                                             )
27
      _________________________________)
28


     _______________________________________________________________________________________________________
                        DECLARATION OF COLLEEN FLYNN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                      1
        Case 3:17-cv-03511-WHO Document 176-3 Filed 04/19/19 Page 2 of 2



 1                               DECLARATION OF COLLEEN FLYNN
 2           I, Colleen Flynn, hereby declare as follows:
 3           I am an attorney at law, duly licensed to practice before all courts in the State of
 4   California and am a member of the bar of this Court. If called upon to do so, I could and would
 5   testify competently to the following:
 6           1. I graduated Southwestern University School of Law in 2004. I am admitted to
 7   practice and have practiced before the Central District of California, Northern District of
 8   California and the United States Court of Appeals for the Ninth Circuit.
 9           2. I practice mainly in the area of civil rights and civil liberties. A great many of these
10   cases involve misconduct by police or by other government officials so I am continually dealing
11   with §1983 issues.
12           3. These kinds of cases raise thorny questions about the differences between policies
13   and practices, the degree of intent or knowledge required to defeat claims of qualified immunity,
14   and when conduct the defendant claims is privileged does or does not get protection. It is often
15   difficult to successfully get past the pleading stage without a very detailed understanding of the
16   facts. These cases therefore require a great deal of investigation. It is not uncommon for civil
17   rights lawyers to spend several hundred hours on investigation, briefing, and hearings before we
18   are even allowed to conduct discovery.
19           4. I haven’t talked with either Mr. Kleiman or his colleague Mr. Gharagozli about how
20   they handled this case. But I can state from my own experience that lawyers who to take §1983
21   battles on a contingent fee or a pro bono basis try to use their time very strategically.
22           5. Fee expert Carol Sobel has informed me that my rate for 2019 is $700 per hour. I
23   have used that rate to settle a civil rights case and a FOIA case in 2019.
24           I declare under penalty of perjury under the laws of the State of California that the
25   foregoing is true and correct. Executed on April 19, 2019 in Los Angeles, California.
26
                                                             __/s/ Colleen Flynn_____________
27
                                                             Colleen M. Flynn
28


     _______________________________________________________________________________________________________
                        DECLARATION OF COLLEEN FLYNN IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI’S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                    AND THE COURT’S “INHERENT AUTHORITY”
     Case No. 3:17-CV-03511-WHO                       2
